Citation Nr: 0636872	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-27 119	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel

INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
and inactive duty for training (INACDUTRA) in the U.S. Coast 
Guard Reserve from November 1987 to June 1999.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In August 2003, the appellant 
testified before a Decision Review Officer (DRO) at the RO; a 
copy of the transcript is associated with the claims file.  
Subsequently, in June 2004, the Board remanded the case to 
the RO for additional development.  The case is now before 
the Board for further appellate consideration.  


FINDING OF FACT

There is no competent medical evidence showing that the 
appellant has an acquired psychiatric disorder, to include 
PTSD related to service while serving on ACDUTRA.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD was not 
incurred in or aggravated by ACDUTRA.  38 U.S.C.A. §§ 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.1, 3.6(a), (c)(1), 3.159, 3.303, 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that any defect with respect to VA's notice 
requirement in this case was harmless error for the reasons 
specified below.  See VAOPGCPREC 7-2004.  Collectively, the 
VA notice and duty to assist letters dated in April and 
October 2001, November 2003, and June 2004, satisfied VA's 
duty to notify under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, as it informed the appellant of what evidence was 
needed to establish service connection for a psychiatric 
disorder, to include PTSD, of what VA would do or had done, 
what evidence she should provide, informed the appellant that 
it was her responsibility to help VA obtain medical evidence 
or other non-government records necessary to support her 
claim, and asked her to provide any information in her 
possession.  

Further, in compliance with the Board's June 2004 remand, the 
appellant was asked to identify any additional medical 
evidence.  The appellant did not respond to VA's June 2004 
requests for additional evidence.  Thus, the Board is not 
aware of the existence of additional relevant evidence in 
connection with the appellant's claim, which VA has not 
sought and notes that the duty to assist is not a one-way 
street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  In 
February 2006, the appellant was examined and the examiner 
provided the requested etiology opinion.  In May 2006, VA 
readjudicated the appeal and issued a supplemental statement 
of the case (SSOC).  Given the foregoing, the Board finds 
that VA has substantially complied with the Board's June 2004 
remand with regard to this appeal.  See Dyment v. West, 13 
Vet. App. 141, 146-47 (1999) (remand not required under 
Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand 
instructions were substantially complied with).  Accordingly, 
the Board finds that no further assistance to the appellant 
in acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a SSOC 
dated May 2006, the appellant was provided with notice of the 
type of evidence necessary to establish an initial disability 
rating or an effective date, if service connection was 
granted on appeal.  However, since service connection is 
being denied, no disability rating or effective date will be 
assigned, so the Board finds that there can be no possibility 
of any prejudice to the claimant under the holding in 
Dingess, supra.  The appellant and her representative have 
not alleged any prejudice with respect to the timing of the 
notification, nor has any been shown.  

The Board finds that the evidence of record -- service and 
post-service medical records, a VA examination report, and 
lay statements -- is adequate for determining whether the 
criteria for service connection have been met.  Accordingly, 
the Board finds that the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and no further assistance to the 
appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

The appellant contends, in effect, that her preexisting 
psychiatric disorder, to include PTSD was aggravated by 
events that occurred during her ACDUTRA with the Coast Guard 
Reserve.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).  Active military, 
naval, or air service includes any period of ACDUTRA during 
which the individual concerned was disabled from a disease or 
injury incurred in the line of duty.  38 U.S.C.A. 
§ 101(21), (24) (West 2002); 38 C.F.R. § 3.6(a) (2006).  
Active military, naval, or air service also includes any 
period of INACDUTRA during which the individual concerned was 
disabled from an injury incurred in the line of duty.  
Accordingly, service connection may be granted for disability 
resulting from disease or injury incurred in, or aggravated, 
while performing ACDUTRA or from injury incurred or 
aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1110, 1131 (West 2002).

ACDUTRA includes full-time duty performed by members of the 
National Guard of any State or the Reserves.  38 C.F.R. § 
3.6(c) (2006).  INACDUTRA includes duty other than full-time 
duty performed by a member of the Reserves or the National 
Guard of any State.  38 C.F.R. § 3.6(d) (2006).

Where a veteran who served for ninety days or more during a 
period of war develops certain chronic diseases, such as 
psychosis, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b) (2006).  

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153 
(West 2002); 38 C.F.R. § 3.306(a); Crowe v. Brown, 7 Vet. 
App. 238 (1994).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation in service 
where the pre-service disability underwent an increase in 
severity during service.  38 C.F.R. § 3.306(b); see Akins v. 
Derwinski, 1 Vet. App. 228, 232 (1991).

In support of her case, the appellant testified at a RO 
hearing that she believes that her military service expounded 
her PTSD.  Regarding her service, the appellant stated that 
she served with the Coast Guard Reserve for approximately 10 
years and that she was discharged in 1999 due to her being 
overweight.  Service medical records confirm the appellant's 
testimony and provide no evidence of treatment for the 
appellant's mental health problems with regard to her weight.  
An October 1988 examination report showed that the appellant 
saw a psychologist for "marital problems only".  A 
September 1996 examination report, conducted prior to the 
appellant's dismissal, showed that the appellant was 
clinically normal.  

However, the Board finds that the appellant's PTSD was 
preexisting due to the appellant's own admission and the 
findings of her mental health counselor.  The appellant 
testified to having been treated by a private mental health 
counselor for approximately 7 to 8 years and that the 
counselor found the appellant's PTSD to be due to her 
childhood history.  The claims file contains a VA Form 21-
4138 dated July 2001 submitted by the counselor stating that 
the appellant's PTSD disorder was due to childhood history.  
The counselor further stated that the appellant gained weight 
after her dismissal from the reserves, but provided no 
further opinion on aggravation or any other factors that 
would link her PTSD to service.  

In February 2006, the appellant underwent a VA psychiatric 
examination.  The claims file was available for the 
examiner's review.  At the examination, the appellant 
reported that she was depressed and suicidal as a teenager, 
but didn't receive treatment until much later.  In 2005, the 
appellant only saw her private mental health counselor twice 
and did not feel any urgency for treatment at the time of the 
VA examination.  The appellant reported no hallucinations, 
anxiety, and anger problems.  She slept well and did not have 
hyper vigilance.  Occasionally, she had trouble 
concentrating, but did well in her work.  After reviewing the 
appellant's service and medical history, the examiner found 
that the appellant's psychiatric disorders presented symptoms 
prior to her entrance into the Coast Guard and, currently, 
her PTSD was in partial remission.  Further, the examiner 
opined that although her experience in the Coast Guard may 
have, at the time, increased her negative feelings, her PTSD 
was not permanently aggravated during the period of service.  
She is showing continual improvement in her psychiatric 
disorders.  

Based on the above findings, the Board finds that the 
appellant's experiences may have temporarily increased her 
symptoms, however, no competent medical evidence has been 
presented to support the appellant's claim that her 
underlying disorder, PTSD, worsened during ACDUTRA service.  
See Jensen, supra.  In the absence of competent medical 
evidence showing that the appellant's psychiatric disorder, 
to include PTSD, was aggravated by her ACDUTRA service, her 
claim must be denied.

Finally, the appellant and her representative may believe 
that there is a causal relationship between the appellant's 
service and PTSD.  However, the Board notes that there is no 
indication that they possess the requisite knowledge, skill, 
experience, training, or education to qualify as medical 
experts for their statements to be considered competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Lay persons are not considered competent to offer medical 
opinions regarding causation or diagnosis.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

The preponderance of the evidence is against the award of 
service connection for the claimed disorder and, it follows 
that, the benefit of the doubt doctrine is not applicable in 
the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).




ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


